Citation Nr: 1434592	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  05-28 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	J. Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty for more than 24 years until his retirement in June 1995.  He passed away in May 2004 and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating action from the Department of Veterans Affairs (VA) Regional Office (RO), located in Pittsburgh, Pennsylvania.  

In October 2007, the appellant was afforded a hearing before a former Veterans Law Judge who is no longer with the Board.  Subsequently, the appellant was contacted and asked whether she wanted the opportunity to provide testimony before another Veterans Law Judge.  The appellant responded positively and she provided testimony before the undersigned in March 2012.  Transcripts of both of those hearings have been produced and have been included in the claims file for review.  

In November 2007, May 2009, and again in September 2012, the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claim has since been returned to the Board for review.  

After the claim was returned to the Board following the September 2012 Remand, the Board reviewed the file and concluded that further development was necessary.  In July 2013 the Board forwarded the claims file to the Veterans Health Administration (VHA) for the purpose of obtaining an opinion on whether the Veteran's post-service brain tumor originally began developing while he was on active duty or whether the brain tumor was caused by or the result of his military service.  Such an opinion was provided in August 2013 and the appellant, along with her then representative, was given a copy of that opinion and was asked to provide comment with respect to that opinion.  At that time, no further argument was forthcoming.  

In early 2014, the current accredited representative requested a copy of the Veteran's claims file, and additionally requested a 60-day period following receipt of the claims file in order to review it.  In April 2014, the Board provided the current representative with a complete copy of the Veteran's claims file.  In May 2014, the representative again requested a period of 60 days in order to review the file.  In July 2014, she submitted additional argument.  

Regrettably, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant maintains that while he was on active duty, the Veteran suffered from headaches and sinusitis which, she believes, were prodromas of a brain tumor, which ultimately caused the Veteran's death in 2004.   

The records indicate that the Veteran was on active duty during the Vietnam Era but that he did not serve in Vietnam or in other locations within Southeast Asia where he may have been exposed to chemical dioxins.  As such, the presumptions found at 38 C.F.R.§§ 3.307 and 3.309 involving chemical dioxin exposure are not for application.  Nevertheless, the Veteran served until 1995 when he retired from the United States Navy.  The service treatment records contain notations of treatment for headaches and sinusitis.  X-ray films from the Veteran's service that were taken of the Veteran's sinuses along with his brain do not show the presence or the early formation of any type of carcinoma of the brain or any type of brain tumors.  Seven years after he retired, in 2002, the Veteran began experiencing slurred speech along with headaches.  Testing was accomplished and he was diagnosed as suffering from a cerebral glioblastoma (brain tumor) shortly thereafter.  In May of 2004, the Veteran passed away.

Following the Veteran's death, the appellant, the Veteran's widow, submitted a claim for entitlement to service connection for the cause of death of her husband.  She claimed that "but for" her husband's service in the US Navy, he would not have developed the cancer/tumor that ultimately caused his death.  The Board would first note that prior to the Veteran's death, the record is negative for any submission by the Veteran asking that service connection be granted for any disabilities or disorders to include a brain tumor.  Nevertheless, the appellant submitted a number of articles from the internet concerning brain tumors.  She has further pointed to a hypothesis provided by one of the Veteran's treating physicians that noted that it was "theoretically possible that a low-grade glial tumor preceded and transformed itself into the glioblastoma."  She has not, however, proffered any detailed statements or conclusions from private or VA medical care providers that would conclusively relate her husband's death to his military service or any incident therein.

Following a review of the Veteran's file, the RO concluded that service connection was not warranted.  As such, service connection of the cause of death was denied in February 2005.  The appellant was notified of that action and she appealed to the Board for review.

The record shows that since the appellant's claim was denied in February 2005, a VHA opinion was obtained in August 2013.  The reviewer indicated that he had been in practice or training since 1983 and was a neurosurgeon.  Upon finishing his review of the record, the reviewer indicated that even though the Veteran may have suffered from headaches while on active duty, the sufferance of headaches would not be considered a prodroma of a brain tumor.  The reviewer further wrote:

	. . . the chances one persons headaches being the initial symptoms of glioblastoma are less than one in a thousand (extremely unlikely) compared to 51% likely (more likely than not). . . .

The reviewer then opined that it was less likely than not that the Veteran's tumor began or was present while he was on active duty or a result of his service.  The reviewer noted:

	. . . This is a common age (55 years old) in life for the presentation of glioblastoma tumors, and typical symptoms for a patient with a left front glioblastoma.  These tumors are always rapidly growing, often doubling in volume within a month or two.  Average life expectancy after the discovery of this type of tumor is 4- months without treatment.  It is therefore extremely unlikely this tumor was present while he was on active duty, 7 years before it was detected. . . .

The reviewer further reported that even though the Veteran's treating physician had said that it was theoretically possible that the appellant had a low grade tumor that transformed itself into the glioblastoma, such a possibility was extremely uncommon and not proven by the medical literature.  The reviewer also quashed the hypothetical that the Veteran's brain tumor was due to his military duties or occupational specialties while on active duty.  The reviewer noted that glioblastomas are very uncommon - only occurring in two to three out of 100,000 people.  Occupational hazards and duties had not been shown to be a cause of such a tumor.  The reviewer then added the following:

	. . . there are no studies that have connected the development of glioblastoma to exposure to chemicals or electromagnetic fields.  Smoking, or exposure to second hand smoke, is not associated with the development of glioblastoma.  I do not know of, nor could I find reference to any Navy Ship specific exposure risk that is associated with development of brain tumors of any type. . . .

The reviewer further found that the private doctor's hypothesis concerning the possibility of the Veteran's brain tumor being related to his exposure to magnetic fields was without merit.  He noted that the private doctor failed to provide any citation or study that would support the assumption.  He also commented that the private doctor's statement was beyond common sense in that there are operators of magnetic resonance imagining scanners which has the highest magnetic field around them found on the planet and that these technicians (or even the patients) were not developing brain tumors having been exposed to MRI magnetic field exposure.  

The reviewer concluded with the following:

	. . . a glioblastoma is a very tumor.  There is no consensus in the neurosurgery realm that even a small increase in glioblastoma from any environmental factor exists.  Thus, the likelihood that this patient's glioblastoma was the result of any environmental exposure is far less than the "more probable than not" threshold.  

There are no other detailed medical opinions or hypotheses contained in the claims folder.

As previously reported, the Veteran's service treatment records have been obtained and included in the claims folder for review. These records contain no complaints, findings, or diagnoses of any brain tumor during service.  On the clinical examination for retirement from service, the Veteran was not found to be experiencing prodromas or showing signs of any type of brain tumor.  

The appellant has suggested that the Veteran's death was due to or the result of or caused by his exposure to hazardous environmental factors such as magnetic fields.  A VA doctor, as noted above, has concluded that the Veteran's brain tumor was not due to or the result of or caused by his military service.  The same doctor has found that the Veteran did not have a brain tumor that began while he was on active duty.  The VA reviewer provided a detailed discussion of the Veteran's service and post-service medical conditions, and the reviewer specifically discussed the assertions proffered by the appellant.  The only contrary opinions are the non-medical assertions proffered by the appellant herself and a theoretical nonspecific hypothesis offered by one of the Veteran's treating physicians.

Nevertheless, upon further review of the claims folder, the appellant's attorney proffered additional argument and evidence in July 2014.  The appellant's attorney noted that the Department of the Navy had begun an investigation into hazard waste disposal in and around the Naples and Caserta Provinces of the Capania Region of Italy.  The appellant's attorney provided a portion of the study which suggested that the investigation was ongoing.  Specific data concerning the areas that may have been affected were not submitted.  Nevertheless, since the information contained in the study/investigation may have an impact on the evaluation of evidence contained in the file, the Board is of the opinion that the claim must once again be remanded, the study obtained and included in the file, and a review of the medical evidence be accomplished.  

Of further note is the argument provided by the appellant's attorney in July 2014 in support of her claim.  The appellant's attorney has averred that VA, to include the RO, AMC, and the Board, have all been too narrow in their interpretation of the appellant's claim.  That is, it is the contention of the appellant that her husband's exposure to radiation, whether it be as a ship radioman, or an installation radio operator or supervisor, that it was this exposure that lead to his development of carcinoma of the brain.  As such, it has been argued that when a medical provider again reviews the Veteran's file, the provider should consider all of the types of electrical radiation exposure the Veteran endured over the twenty years he was on active duty.  In essence, the appellant through her attorney has asked the VA to consider all of the radiation or hazardous material exposure the Veteran may have experienced while on active duty and then to make a determination as to whether the carcinoma was related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999). 

In this instance, the VA has not confirmed the appellant's assertions that her husband was exposed to many types of hazardous materials while he was stationed in Italy or the type of exposure to radio waves he may have experienced while stationed on various installations (not aboard a ship) in Italy.  Because confirmation of exposure to various environmental hazards has not occurred, the claim will be also remanded to the AMC so that such development may occur.

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following development:

1.  The AMC should contact the National Personnel Records Center (NPRC) and the Department of the Navy and attempt to obtain the following information:

A.  With respect to the Veteran, the AMC should attempt to obtain information concerning the duties that would have been accomplished by the Veteran while he was assigned to various land-based installations in Italy.  More specifically, the AMC should inquire as to, in the performance of duties of his miscellaneous duties, the type of environmental and radiation hazards the Veteran likely would have been exposed thereto.  All inquiries and responses must be clearly documented in the service member's claims file.  

B.  The AMC should obtain a complete copy of the Department of the Navy's report/study concerning the dumping of hazardous waste in Italy at locations that the Veteran may have been stationed at while he was on active duty.  For reference purposes, the AMC should send to the Department of the Navy a copy of the "Naples Public Health Evaluation - Phase I Report Executive Summary" that has been provided by the appellant's attorney.  The service department should also be asked whether the Veteran was stationed and/or billeted/housed in the areas discussed in the report/study.  All obtained information should be included in the claims folder for review.  

In addition, all responses thereto must be associated with the claims file, to include any negative responses.  If the information cannot be obtained and the VA does not have affirmative evidence that any agency or administrative body (government or private) cannot provide the information, then the AMC must inform the appellant and her attorney that the VA was unable to obtain confirmation of her husband's specific exposure to specific radiations and/or hazardous materials.  Also the AMC shall inform the appellant that VA will proceed to decide her appeal without this information unless she is able to submit it.  An appropriate period of time within which to respond will be allowed.  See 38 C.F.R. § 3.159(e) (2013).

2.  Thereafter, forward the Veteran's claims file to a VA physician with appropriate expertise to address the etiology of the Veteran's death.  The examiner is requested to provide an opinion as to each of the following:

a.  Do the service treatment records show treatment for or a diagnosis of headaches, and if so, were the type of headaches complained of, and the location of those headaches, prodromas of a condition that developed into the type of brain cancer the Veteran suffered from after service?

b.  Is it at least as likely as not (i.e., at least 50 percent probable) that the type of cancer the Veteran suffered from began in or was the result of the Veteran's military service?


c.  Is it at least as likely as not (i.e., at least 50 percent probable) that the type of carcinoma that was diagnosed in the Veteran was caused by or the result or secondary to the types of duties or occupational specialties the Veteran performed while on active duty?  In answering this question, the physician should address any information obtained by the RO as a result of paragraph #1, including either the complete copy of the study referenced in that paragraph, or the excerpt provided by the appellant's representative.

d.  Do the service treatment records reveal any prodromas of brain tumors such that a conclusion could be made that the Veteran's brain cancer began in or was the result of his military service?

e.  Is it at least as likely as not (i.e., at least 50 percent probable) that the Veteran's brain cancer was due to or the result of his possible exposure to the environmental hazards that would have been present on United States Navy ships for the period extending from 1972 to 1995?   

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013).

4.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

